Exhibit 10.23

AMENDMENT 2008-1

BECKMAN COULTER, INC.

SAVINGS PLAN

WHEREAS, Beckman Coulter, Inc. (the “Company”), a Delaware corporation,
maintains the Beckman Coulter, Inc. Savings Plan (the “Plan”); and

WHEREAS, the Company has the right to amend the Plan in accordance with
Section 8.1 of the Plan; and

WHEREAS, the Company desires to amend the Plan to comply with final regulations
under Section 415 of the Internal Revenue Code of 1986, as amended, make certain
changes in connection with the Pension Protection Act of 2006, and make certain
other changes.

NOW, THEREFORE, effective as of January 1, 2008 (except where otherwise noted),
the Plan is hereby amended as follows:

1. The definition of “Participating Affiliate” in Section 1.2 of the Plan is
amended to read as follows:

“‘Participating Affiliate’ shall mean any Related Company (i) which, with the
approval of the Board, the Corporate Benefits Committee or the Committee, elects
to participate in the Plan, or (ii) for which participation in the Plan is
provided in connection with the Related Company’s acquisition by the Company or
another Related Company. By participating in the Plan, a Participating Affiliate
agrees to be bound by any Plan or Trust amendment or resolution of the Board, by
the written instrument of any person to whom the Board has delegated its
authority to adopt the amendment or by any other method of amendment permitted
under the Plan. If a Participating Affiliate ceases to be a Related Company,
except by merger with its parent, the employment of each Employee of the
Participating Affiliate shall be deemed to have terminated for purposes of the
Plan, except to any extent any such Employee is required by law to continue to
be treated under the Plan as an Employee of the Company. Any Related Company
domiciled outside the United States, including any Related Company domiciled in
Puerto Rico, cannot elect to become a Participating Affiliate.”

2. The definition of “Plan Compensation” in Section 1.2 of the Plan is amended
to read as follows:

“‘Plan Compensation’ shall mean compensation paid during the Plan Year and
includes the following: regular earnings, overtime, sick pay, shift
differential, shift premium, vacation pay, differential military pay, Variable
Pay, call-in pay, patent payments and holiday pay. Plan Compensation also
includes any amounts contributed to a plan qualifying under Sections 401(k),
132(f) or 125 of the Code as salary reduction contributions and any variable
compensation paid according to a formal program or programs officially adopted
by the Company on or after January 1, 1995. Plan Compensation also includes
compensation as described above that is paid following a Severance from Service
but only if such compensation both: (i) would otherwise have been payable while
the Participant was still an Employee, and (ii) is actually paid pursuant to the
Company’s



--------------------------------------------------------------------------------

regular payroll during a payroll date that occurs on or before the last day of
the month following the month in which such Severance from Service occurred. Any
other form of compensation is excluded from Plan Compensation, including but not
limited to the following: prizes, awards, housing allowances, stock option
exercises, stock appreciation rights, restricted stock exercises, performance
awards, auto allowances, loss of use of company car, tuition reimbursement,
article payments, tax reimbursement, Christmas gift, special awards,
non-recurring bonuses, move-related payments, forms of imputed income, and Share
Value Plan payments. Plan Compensation shall not include any amounts deferred
under the Company’s non-qualified deferred compensation programs, provided that
for contributions made for Plan Years commencing on or after January 1, 2001
(but not for previous Plan Years), Plan Compensation shall include the amounts
described in this subsection prior to deferral under the Company’s Executive
Deferred Compensation Plan and Executive Restoration Plan. Plan Compensation
shall also not include any amounts paid to an Employee prior to the date on
which he or she became a Participant. Notwithstanding the foregoing, the maximum
amount of an Employee’s Plan Compensation which shall be taken into account
under the Plan for any Plan Year (the “Maximum Compensation Limitation”) shall
be $150,000 adjusted at the same time and in the same manner as under Sections
401(a)(17) and 415(d) of the Code. For any Plan Year of fewer than twelve
months, the Maximum Compensation Limitation shall be reduced to the amount
obtained by multiplying such limitation by a fraction having a numerator equal
to the number of months in the Plan Year and a denominator equal to twelve.
Effective for Plan Years beginning on or after January 1, 2002, the Maximum
Compensation Limitation shall not exceed $200,000, as adjusted for cost of
living increases in accordance with Section 401(a)(17)(B) of the Code.

3. Effective as of January 1, 2007, the first sentence of Section 3.9 of the
Plan is amended to read as follows:

“The Committee shall at least quarterly notify each Participant with respect to
the status of such Participant’s Accounts as of such date.”

4. Section 5.2(c) of the Plan is amended to read as follows:

“(c) Forfeiture and Reinstatement. If a Post-2006 Participant terminates
employment with the Company before completing a three-year Period of Service,
such Participant’s Company Matching Account shall be forfeited upon the earlier
to occur of (1) the Participant receiving a distribution of all of his or her
vested Accounts or (2) the completion of an uninterrupted six-year Period of
Severance. Any such forfeiture shall reduce the Company’s Company Matching
Contribution for the year in which such forfeiture occurs. If a former
Participant who suffered a forfeiture of his Company Matching Account is
re-employed as an Employee of the Company before incurring an uninterrupted
six-year Period of Severance and repays to the Plan all money distributed from
his Accounts prior to sixty months after such reemployment, any amount so
forfeited (unadjusted for any increase or decrease in the value of Trust assets
subsequent to the date on which the forfeiture occurred) shall be reinstated to
the Participant’s Company Matching Account within a reasonable time after such
repayment. Such reinstatement shall be made from forfeitures of Participants
occurring during the Plan Year in which such reinstatement occurs; provided,
however, if such forfeitures are not sufficient to provide such reinstatement,
the reinstatement shall be made from the current year’s contribution by the
Company to the Plan. Such reinstatement shall initially be invested in the T.
Rowe Price Retirement Fund that corresponds to an assumed retirement age of 65
(or the successor to such Investment Fund).”

 

-2-



--------------------------------------------------------------------------------

5. Section 6.4(a) of the Plan is amended to read as follows:

“(a) Subject to the approval of the Committee and guidelines promulgated by the
Committee, withdrawals may be permitted to meet a financial hardship resulting
from:

(1) Uninsured medical expenses incurred by the Participant, or the Participant’s
spouse or dependent (for this purpose, as defined in Section 152 of the Code,
but without regard to subsections (b)(1), (b)(2) and (d(1)(B) thereof), or
necessary for these persons to obtain such medical care, provided that, for
purposes of Section 213(a) of the Code and this clause (1), a primary
Beneficiary of the Participant (as described in Q&A-5 of Notice 2007-7) shall be
treated the same as the Participant’s spouse or a dependent;

(2) The purchase (excluding mortgage payments) of a principal residence of the
Participant;

(3) The payment of tuition and related educational fees, and room and board
expenses, for the next twelve months of post secondary education for the
Participant, or the Participant’s spouse, children or dependents (as defined in
Section 152 of the Code, but without regard to subsections (b)(1), (b)(2) and
(d(1)(B) thereof) or a primary Beneficiary of the Participant (as described in
Q&A-5 of Notice 2007-7);

(4) The prevention of eviction of the Participant from his principal residence,
or foreclosure on the mortgage of the Participant’s principal residence;

(5) Payments for burial or funeral expenses for the employee’s deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code, but
without regard to subsection (d)(1)(B) thereof) or a primary Beneficiary of the
Participant (as described in Q&A-5 of Notice 2007-7);

(6) Expenses for the repair of damage to the employee’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); and

(7) Any other event described in Treasury Regulations or rulings as an allowable
“safe harbor” hardship distribution and approved by the Committee as a reason
for permitting distribution under this section.

The Committee shall determine, in a non discriminatory manner, whether a
Participant has a financial hardship. A distribution may be made under this
Section only if such distribution does not exceed the amount required to meet
the immediate financial need created by the hardship and is not reasonably
available from other resources of the Participant. The amount of the withdrawal
may be increased by 10% to 30% to cover taxes on the withdrawal.”

 

-3-



--------------------------------------------------------------------------------

6. Section 6.4(c) of the Plan is amended to add the following at the end
thereof:

“With respect to a Participant whose suspension period for making Before-Tax
Savings Contributions or After-Tax Savings Contributions as described above ends
after December 31, 2007 (other than a Participant described in Appendix H),
Before-Tax Savings Contributions and/or After-Tax Savings Contributions, as
applicable, will automatically recommence at the end of such suspension period
(in amounts equal to the Participant’s elections in effect at the time of such
suspension), and will be invested in accordance with the Participant’s
investment directions in effect at the time of such suspension, unless the
Participant affirmatively elects otherwise.”

7. Effective as of January 1, 2007, Section 6.7(a)(3) of the Plan is amended to
read as follows:

“(3) If the nonforfeitable balance exceeds $1,000, and the Participant’s
Beneficiary is the Participant’s spouse, the Beneficiary may defer payment of
the nonforfeitable balance of the Participant’s Accounts until the earlier of
(i) the year in which the Participant would have turned age 70- 1/2, or (ii) the
year in which the Participant’s spouse turns age 70- 1/2.”

8. Section 6.12(f)(2) of the Plan is amended to add the following at the end
thereof:

“For distributions made after December 31, 2007, in the case of an Eligible
Rollover Distribution to a Beneficiary other than the Participant’s surviving
spouse or the Participant’s spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Section 414(p) of the
Code, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity that will be treated as an inherited individual
retirement account or annuity under Section 402(c)(11) of the Code, and such an
individual shall be treated as a “Distributee” for purposes of this
Section 6.12. In addition, with respect to Eligible Rollover Distributions made
after December 31, 2007, an Eligible Retirement Plan shall also include a Roth
IRA as described in Section 408A of the Code, provided that the Distributee is
not restricted from making such a rollover from this Plan to a Roth IRA pursuant
to Section 408A(c) of the Code.”

9. The definition of “Section 415 Compensation” in Section 1 of Appendix A to
the Plan is amended to read as follows:

“‘Section 415 Compensation’ shall mean a Participant’s earned income, wages,
salaries, and fees for professional services, and other amounts received for
personal services actually rendered in the course of employment with an employer
maintaining a plan (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips and bonuses, and (for Plan Years beginning after
December 31, 1997) deferrals described in Code Section 415(c)(3)(D)), and
excluding the following:

(a) Company contributions to a plan of deferred compensation (other than
elective contributions described in Sections 402(e)(3), 408(k)(6),
408(p)(2)(A)(i) or 457(b) of the Code), including a simplified employee pension
plan described in Section 408(k) of the Code or a simple retirement account
described in Section 408(p) of the Code, that are not included in the Employee’s
gross income for the taxable year in which contributed, or any distributions
from such a plan of deferred compensation;

 

-4-



--------------------------------------------------------------------------------

(b) Amounts realized from the exercise of a non-statutory stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(c) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option;

(d) Other amounts that received special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts as described in Section 125 of the Code);

(e) Any other items of remuneration that are similar to any of the items listed
in paragraphs (a) through (d) above; and

(f) Any amounts paid following a Separation from Service, except amounts paid or
includible in gross income by the later of 2- 1/2 months after a Separation from
Service or the end of the Plan Year that includes the Separation from Service
shall be included if, absent the Separation from Service, such compensation
would have been paid to the Participant while the Participant continued in
employment with the Company, and such payments represent regular compensation
for services during the Participant’s regular working hours (or compensation for
services outside the Participant’s regular working hours, such as overtime or
shift differential), commissions, bonuses or similar compensation.”

10. Section 2(b) of Appendix A to the Plan is amended to read as follows:

“(b) If any Related Company contributes amounts, on behalf of Participants
covered by the Plan, to other Defined Contribution Plans, the limitation on
Annual Additions provided in Section 4.1 of the Plan shall be applied to Annual
Additions in the aggregate to the Plan and such other plans. Reduction of Annual
Additions, where required, shall be accomplished by first refunding any After
Tax Savings Contributions to Participants, then by reducing other contributions
under this Plan pursuant to the priorities set forth in subsection (a), above,
and then, if necessary, by reducing contributions under such other plans
pursuant to the directions of the Fiduciary for administration of such other
plans or under priorities, if any, established by the terms of such other
plans.”

11. Section 2(d) of Appendix A to the Plan is deleted.

12. Effective as of the date of implementation in 2008 determined by the Plan’s
recordkeeper (but in no event after October 1, 2008), the first sentence of
Section H.3 of Appendix H to the Plan is amended to read as follows:

“A Puerto Rico Participant may not elect a salary reduction agreement pursuant
to Article III of the Plan in excess of $8,000 (or such other limitation as
determined from time to time by the Puerto Rico Department of the Treasury).”

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment 2008-1 is hereby adopted this 19th day of
December, 2008.

 

BECKMAN COULTER, INC. By  

/s/ James Robert Hurley

  James Robert Hurley Its  

Senior Vice President, Human Resources

 

-6-